[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this summary process action, from the evidence and the reasonable conclusions which may be drawn from such evidence it is found that:
On December 22, 1998 plaintiff, as lessor, and defendant, as lessee, entered into a lease for Apartment 5 at 80 Chestnut Street, Norwich, Connecticut for a one-year term ending December 22, 1999 at a monthly rental of $450.00 per month.
Defendant entered into possession of the leased apartment. At the end of the term set forth in the lease defendant remained in possession on a month-to-month tenancy.
Under the terms of the lease the rent was due on the first of each month. Defendant normally paid the rent by the sixth of each month with the understanding that it had to be paid by the tenth.
Defendant paid the rent for the month of November 1999 but has not paid for the months of December 1999, January and February 2000.
On January 13, 2000 plaintiff caused a notice to quit on or before January 18, 2000 to be served on defendant for non-payment of rent.
This action was commenced on January 21, 2000. CT Page 2788
As of the date of trial, February 15, 2000, defendant remained in possession of the premises.
Defendant admitted that the rent had not been paid. She states that she was unable to work due to reasons of health and therefore does not have money to pay the rent.
Defendant has filed a special defense under the provision of General Statutes § 47a-23c claiming to be physically disabled. She has been denied disability status under the federal social security program. The evidence does not permit a finding of disability under § 47a-23c(C) or § 1-1f.
The allegations of the complaint having been proven judgment of immediate possession is rendered for the plaintiff.
PURTILL JTR